AMENDED AND RESTATED CODE OF BUSINESS CONDUCT AND ETHICS FOR DIRECTORS, OFFICERS AND EMPLOYEES OF DECOR PRODUCTS INTERNATIONAL, INC. AND ITS AFFILIATED COMPANIES Introduction The reputation of Decor Products International, Inc. rests with how well we maintain our values. Our goal is not just to comply with the laws and regulations that apply to our business; we also strive to abide by the highest standards of business conduct. This Code of Business Conduct and Ethics affirms and expands on Decor Products International, Inc.'s commitment to abiding by the highest standards of business conduct. In accordance with the requirements of the Securities and Exchange Commission ("SEC") and the NYSE-AMEX, the Board of Directors of Decor Products International, Inc. has adopted this Code of Business Conduct and Ethics (the "Code") to: ·Promote honest and ethical conduct, including fair dealing and the proactive evaluation and handling of actual and apparent conflicts of interest; ·Promote full, fair, accurate, timely and understandable disclosure in reports and documents that are filed with, or submitted to, the SEC and in other public communications; ·Ensure compliance with applicable laws and governmental rules and regulations; ·Ensure the protection of the Company's business interests, including corporate opportunities, assets and confidential information; and ·Encourage reporting of illegal and unethical behavior, and deter wrongdoing. This Code shall apply to all directors, officers and employees of Decor Products International, Inc. and its subsidiaries located in the United States and the People’s Republic of China (“Decor Products International, Inc.” or the "Company"). This Code reaffirms the Company's longstanding position concerning compliance with laws and adherence to ethical business practices. This Code may be updated at anytime in the sole discretion of the Decor Products International, Inc. Board of Directors. Any change to this Code shall be promptly disclosed to the investing public. Note to Employees This Code does not cover all laws or company policies. If a law conflicts with the Code, we will follow the law. If a local custom or practice conflicts with this Code, we will follow the Code. This Code clarifies the Company's rights and expectations as an employer but does not create any express or implied contractual rights for employees. I.Honest and Ethical Conduct Each director, officer and employee owes a duty to the Company to act with integrity.
